
	
		I
		111th CONGRESS
		2d Session
		H. R. 5948
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Campbell (for
			 himself, Mr. Jones,
			 Mr. Garrett of New Jersey, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To repeal section 929I of the Dodd-Frank Wall Street
		  Reform and Consumer Protection Act.
	
	
		1.Repeal of section
			 929I
			(a)In
			 generalSection 929I of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act is hereby repealed
			 and all provisions of law amended by such section are restored as if such
			 section had not been enacted.
			(b)Technical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 929I.
			
